Citation Nr: 0020688	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for memory loss disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard between 
February 1986 and May 1988; he served on active duty from 
March 1987 to November 1987.  He subsequently served on 
active duty in the Army from May 1988 to December 1994; he 
was stationed in Southwest Asia from January 20, 1991 to June 
1, 1991.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which, in part, denied the 
appellant's claim of entitlement to service connection for a 
disability manifested by memory loss.  The Board remanded the 
case to the RO for additional development in December 1997; 
the RO has now returned the case to the Board for appellate 
review.

The Board notes that the appellant submitted a written 
request for a Travel Board hearing in October 1997, after the 
case had already been transferred to the Board.  While the 
case was in remand status, the appellant was scheduled for a 
Travel Board hearing.  However, he failed to appear for the 
May 1, 2000 Travel Board hearing.  The case is therefore 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  Comprehensive inservice neuropsychological testing, 
conducted after the appellant's service in Southwest Asia, 
revealed a historical learning disability of fairly serious 
magnitude with symptoms consistent with a diagnosis of 
residual attention deficit hyperactivity disorder (ADHD) that 
existed prior to service.

3.  Developmental or congenital defects are not recognized as 
a disability under the law for VA compensation  purposes.


CONCLUSION OF LAW

Service connection is not allowed for a developmental 
learning disorder and therefore, the appellant's claim for 
service connection for memory loss is legally insufficient.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Beno v. Principi, 3 Vet. App. 439 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

A.  Service Connection for Memory Loss on a Direct Basis.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.  
Congenital or developmental defects, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

Review of the appellant's service personnel records indicate 
that he entered the Army as an E2, a rank that he had 
attained after 27 months as a member of the National Guard.  
He was assigned an MOS of 31L10, telephone wire system 
installer.  The appellant was promoted to E3 on November 11, 
1988; his MOS remained the same.  On December 8, 1989, the 
appellant was promoted to E4, but he did not receive any 
further promotion during his remaining five years of service 
nor did his MOS change from 31L10.

Review of the appellant's service medical records reveals 
that the appellant was referred for psychiatric evaluation in 
October 1993, based on the appellant's apparent forgetfulness 
and increased duration in completing tasks.  During his 
initial interview, the appellant denied having any work 
performance problems.  Later that month he underwent a 
battery of psychologic testing.  A December 1993 medical note 
by a psychiatrist indicates that the testing revealed lower 
than average intelligence and no evidence of a psychiatric 
disorder that would preclude the appellant having the ability 
to perform non-complicated tasks.  The appellant was 
subsequently notified that no psychiatric disorder was 
present.  

The appellant was again seen by the psychiatrist the next 
month because of additional difficulties with the appellant's 
military performance.  He continued to report that he was not 
having any difficulties despite the documented unit concerns 
that focused on his inability to complete tasks appropriately 
as well as alleged memory difficulties.  Thereafter, the 
appellant underwent a comprehensive neuropsychological 
examination in March 1994.  He was noted to have dropped out 
of high school and to have obtained a GED, followed by a year 
of trade school.  After reviewing the results of the October 
1993 testing and the March 1994 testing, the examiner stated 
in his detailed report that he could not accept that the 
appellant had normal academic and cognitive abilities that 
had in some way been taken away from him at the present time.  
He noted that the appellant's rise to only E4 during his 
military career indicated less than average occupational 
effectiveness.  The examiner stated that the appellant gave 
no reason to suspect any acute neurological dysfunction.  The 
examiner opined that the most appropriate diagnosis for the 
appellant would be that he had a historical learning 
disability of fairly serious magnitude which had caused him 
academic difficulties as well as failure to advance within 
the military system.  The examiner further stated that the 
appellant demonstrated deficits in attention and 
concentration that may be consistent with a residual ADHD and 
that his difficulties in learning and certain domains of 
intellectual functioning were reflective of his learning 
disability.  

The examiner went on to state that the best estimate from the 
current neuropsychological testing battery was that the 
appellant's difficulties were of long-term duration and 
certainly existed prior to service.  He noted that, while 
remediation of learning disabilities was certainly possible, 
it would require that the appellant be motivated to work on 
this on his own time and possibly with expenditure of his own 
funds in order to effect remediation of his learning 
disability.

There is no other competent medical evidence of record that 
assigns the appellant's documented in-service difficulties 
with attention, concentration and memory loss to any other 
neurological or neuropsychological diagnosis.  There is no 
competent medical opinion of record to dispute a finding that 
the diagnoses of residual ADHD and/or learning disorder are 
correct and proper diagnoses.

The regulations explicitly prohibit service connection for 
such disorders.  Although it might be argued that the 
appellant's learning disorder was aggravated beyond natural 
progression by service due to the lack of an earlier 
diagnosis of ADHD in service, there is no clinical evidence 
of this, nor is there any evidence that such aggravation is 
even clinically possible.  More importantly, however, the 
regulations simply do not permit service connection for 
mental disorders characterized by developmental defects on 
any basis.  See Beno v. Principi, 3 Vet. App. 439 (1992).

B.  Service Connection for Memory Loss as an Undiagnosed 
Illness.

The appellant has contended that the August 1995 VA 
psychiatric examination which yielded findings of no 
psychiatric diagnosis and possible environmental contaminant 
exposure indicates that his memory loss is actually an 
undiagnosed illness due to his service in Southwest Asia.

The provisions concerning compensation for disabilities 
occurring in Persian Gulf War veterans have been codified at 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  More recently, the 
provisions of 38 C.F.R. § 3.317 have been amended to extend 
through the year 2001 the presumptive period for certain 
disabilities associated with "undiagnosed illnesses" 
incurred by Persian Gulf War veterans.  62 Fed. Reg. 23138 
(April 29, 1997), (also codified at 38 C.F.R. § 3.317).  The 
appellant is a "Persian Gulf War" veteran, and the memory 
loss for which he contends service connection is warranted is 
included in the list of "signs or symptoms which may be 
manifestations of undiagnosed illness" enumerated at 
38 C.F.R. § 3.317(b).

The regulation pursuant to which the appellant seeks service-
connected disability compensation, in its entirety, is as 
follows:



Compensation for certain disabilities due to undiagnosed 
illnesses.

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:
(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than two years after the 
date on which the veteran last performed active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; and
(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
   (2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical 
indicators that are capable of independent verification.
   (3)	For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.
   (4)	A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.
   (5)	A disability referred to in this section shall 
be considered service connected for purposes of all laws 
of the United States.
(b)	For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to:

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the respiratory system 
(upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders.

(c)	Compensation shall not be paid under this section:
   (1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or
   (2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or
   (3)	if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.
(d)	For purposes of this section:
   (1)	The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.
   (2)	the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.

38 C.F.R. § 3.317. 

As noted above, the evidence discussed previously does 
indicate that the appellant's memory problems have been 
diagnosed as a particular and definite condition, namely a 
learning disorder that pre-existed service.  This clinical 
finding was made after extensive neuropsychological testing 
and evaluation of the appellant's memory loss condition.  The 
appellant's memory loss and his attention and concentration 
problems have been diagnosed as a residual ADHD, a learning 
disorder.  Therefore, it cannot be said that the appellant 
suffers from an undiagnosed neurologic or neuropsychologic 
disorder that is related to his service in Southwest Asia.

Consideration of the evidence of record does not show that 
there is any objective indication of the presence of a 
chronic disability attributable to an undiagnosed illness, 
whether involving neurologic symptoms or neuropsychologic 
symptoms.  Therefore, it is found that service connection 
pursuant to 38 C.F.R. § 3.317 is not justified.

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal since the statutory and 
regulatory requirements are shown not to have been met.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991)).  Therefore, the appellant's claim for entitlement to 
service connection for memory loss must be denied, due to the 
absence of legal merit or lack of entitlement under the law.


ORDER

Entitlement to service connection for memory loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

